This is an appeal from order No. 256 of the Corporation Commission, requiring the appellant to establish and maintain an uptown office in the town of Hobart for the transaction of its business, to be located at some point on the square in the center of the town, and to collect and deliver express packages anywhere in the corporate limits of the city. After a full hearing held at the city of Hobart, and an exhaustive finding of fact, the Commission concluded that "the citizens of Hobart are entitled to an uptown office for the transaction of their business with said United States Express Company, and that receipts from its business at said office justifies the small additional expense." The only ground of complaint is that the order is unjust and unreasonable. After a careful consideration of the record, we are satisfied that the findings and conclusions of the Commission are amply supported by the evidence.
"On appeal from an order of the Corporation Commission, the presumption obtains * * * that the order is reasonable, *Page 371 
just, and correct; and he who complains on appeal of such order has upon him the burden of establishing the unreasonableness, unjustness, or incorrectness of such order." (A., T.  . S. F.Ry. Co. v. State, 23 Okla. 510, 101 P. 262, 18 Ann. Cas. 102;C., R.I.   P. Ry. Co. v. State, 24 Okla. 370, 103 P. 617, 24 L. R. A. [N. S.] 393; M., K.   T. Ry. Co. v. State,24 Okla. 331, 103 P. 613; K. C., M.   O. Ry. Co. v. State et al.,25 Okla. 715, 107 P. 912.)
The order of the Commission is affirmed.
TURNER, C. J., and HAYES and WILLIAMS, JJ., concur; DUNN, J., absent, and not participating.